FILED:  MARCH 22, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49111)
	En Banc
	On modified ballot title filed March 14, 2002.*
	No appearance by petitioners.
	Douglas F. Zier, Assistant Attorney General, Salem, filed
the filing of modified ballot title for respondent.  With him on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).
	*333 Or 464, ___ P3d ___ (March 7, 2002) (referring ballot
title for modification).
		The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 137 (2002), failed to comply
substantially with statutory standards.  Kain v. Myers, 333 Or
464, ___ P3d ___ (March 7, 2002).  Under ORS 250.085(8), the
court referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and no party to the
ballot title review proceeding has objected.  See ORS 250.085(9)
(setting out period within which party may object to modified
ballot title and requiring court to certify modified ballot title
if no objection filed).
	The modified ballot title for Initiative Petition 137
(2002) states:

"AMENDS CONSTITUTION:  PROHIBITS COURTS
FROM INVALIDATING VOTER-APPROVED BALLOT
MEASURES BASED ON CONSTITUTIONAL, OTHER
DEFICIENCIES; APPLIES RETROACTIVELY
		"RESULT OF 'YES' VOTE:  'Yes' vote prohibits the
courts from invalidating voter-approved ballot measures
based on constitutional, other deficiencies;
retroactively validates measures recently invalidated
for constitutional, other deficiencies.
		"RESULT OF 'NO' VOTE:  'No' vote retains courts'
authority to invalidate voter-approved ballot measures
on the basis that the measures fail to comply with
existing constitutional, other requirements.
		"SUMMARY:  Amends constitution.  Currently, courts
may invalidate voter-approved ballot measures that fail
to meet existing constitutional requirements that
separate amendments be voted on separately, fail to
relate to single subject, or fail to contain measure's
full text; nonconstitutional challenges that ballot
title, explanatory statement fail to accurately,
completely describe measure must be raised before
election.  Measure prohibits courts from invalidating
or preventing implementation of voter-approved ballot
measures based on court's finding that measure
constitutes constitutional revision, violates single
subject, single amendment, separate vote, or full text
requirements; or based on finding of nonconstitutional
deficiencies, including incomplete, inaccurate,
inadequate description in ballot title or explanatory
statement, or finding of elections officers'
violations.  Measure validates measures invalidated on
those grounds during previous two years.  Other
provisions."

	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).